Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/06/2021 has been entered.

	Claim status
Claim 7 is previously canceled.
Claims 1 – 6, and 8 – 15 are pending and are examined as following.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 6, and 8 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “heating mat is adapted to be sewable to produce stitches”, line 11, is not sufficiently explained in the specification. The specification recites “a heating mat adapted to be in direct contact with the seat cover, to be sewable to the seat cover by stitches going through the seat cover, the heating mat and the seat cover upholstery to form seams”, page 3 line 2 (para. 0007), Summary, which does not further sufficiently describe what characteristics/properties of a heating mat adapted to be sewable, as part of a claimed heating device, serve to produce stitches.

Regarding claim 10, the limitation “heating mat is sewn by stitches going through said seat cover, said heating mat, and said seat cover upholstery to form seams”, line 14, is not sufficiently explained in the specification. The specification recites “a heating mat adapted to be in direct contact with the seat cover, to be sewable to the seat cover by stitches going through the seat cover, the heating mat and the seat cover upholstery to form seams”, page 3 line 2 (para. 0007), Summary, which does not further sufficiently describe what characteristics/properties of a heating mat, as part of a claimed motor vehicle seat, are involved to form seams.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 6, and 8 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations in the preamble “a seat heater”, “a base body of foam”, and “a seat cover”, lines 1 – 2 render the claim indefinite, as the relationship of the limitations to “heating device”, line 3, “a foam layer”, line 7, and “a seat cover upholstery”, line 7 are not made clear by the claim. First, it is unclear whether or not “seat” in “seat heater” and in “a vehicle seat”, line 2 refer to the same seat. Second, it is unclear whether or not the limitations in the preamble are parts of the claimed heating device, or are being claimed in combination with the heating device. Further, the relationship of “base body of foam” and “foam layer” is unclear; and additionally, the relationship of “seat cover” and “seat cover upholstery” is unclear. For examination purposes, the limitations in the preamble are construed to be structures/features/components with which a heating device is cooperating.
Further regarding claim 1, the limitation “the seat cover”, line 9, renders the claim indefinite, because there is insufficient antecedent basis in the claim, in view of the lack of clarity between “a seat cover” and “a seat cover upholstery” as analyzed above. For examination purposes, the limitation is construed to be reciting a structure/component capable of being described as a cover of a seat.
Additionally regarding claim 1, the limitation “heating mat is adapted to be sewable to produce stitches going through the seat cover”, line 11, renders the claim indefinite, in view of the lack of clarity regarding the seat cover, as analyzed above. The claim and the specification do not clarify how a heating mat produces stitches. For examination purposes, 

Regarding claim 10, the limitation “heating mat is sewn by stitches going through said seat cover, said heating mat, and said seat cover upholstery to form seams”, line 14, renders the claim indefinite, because the claim and the specification do not clarify how a heating mat is involved to form seams. For examination purposes, the limitation is construed to be reciting structures/features capable of being described as a heating mat and upholstery, involved in describing seams.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ABE ET AL (US 2012/0228903 A1, previously cited), in view of WEISS ET AL (US 2007/0278214 A1, previously cited), and in further view of BULGAJEWSKI (US 2004/0238516 A1, newly cited).
Regarding claim 1, Abe discloses
	a heating device [vehicle seat heater 10, fig. 3, and seat pad 54, fig.2, together] for a seat heater of a motor vehicle [intended use of heating device; vehicle seat 50 has central portion 50a and front portion 50b for seat heating, fig. 1], said heating device [vehicle seat heater 10, fig. 3] adapted to be placeable between a base body of foam [bulk of  central portion 50a and front portion 50b, fig. 1] and a seat cover of a vehicle seat [seat cover 52a, seat cover 52b, fig. 2], and said heating device [vehicle seat heater 10, fig. 3] comprising:
	a heating mat having a carrier layer [base seat 12, fig. 3; has two faces; is in sheet form (layer) and contains heater wire 14, fig. 3] which comprises a first surface [vehicle seat heater 10 with base seat 12, shown with face (first) contacting seat cover 52a and seat cover 52b, fig. 2] and a second surface opposite said first surface [vehicle seat heater 10 with base seat 12, shown with face (second) contacting seat pad 54, fig. 2], said second surface carrying a heating conductor for generating heat [heater wire 14 is laid in base seat 12, fig. 3, such that face contacting seat pad 54 contains heater wire 14], and said heating conductor extending over a heating area [heater wire 14 extends within base seat 12, fig. 3, which is area of heating]; and
	a seat cover upholstery comprising a foam layer [seat pad 54, fig. 2; "made from urethane foam", para. 0027, Detailed Description];
[vehicle seat heater 10 with base seat 12, shown with face (second) contacting seat pad 54, fig. 2] of said carrier layer [base seat 12, fig. 3] faces said seat cover upholstery [vehicle seat heater 10 with base seat 12, shown with face (second) contacting seat pad 54, fig. 2] and said first surface [vehicle seat heater 10 with base seat 12, shown with face (first) contacting seat cover 52a and seat cover 52b, fig. 2] of said carrier layer [base seat 12, fig. 3] is adapted to face the seat cover and be in direct contact with the seat cover [vehicle seat heater 10 with base seat 12, shown with face (first) contacting seat cover 52a and seat cover 52b, fig. 2]; and
wherein said heating mat [base seat 12, fig. 3; contains heater wire 14, fig. 3] is adapted to produce stitches ["the heater wire 14, which is sewed to the base seat 12 by thread (or stitched into the base seat 12 ...)", para. 0039, Detailed Description; by being sewed to the base seat 12, heater wire 14 is made to produce stiches] going through said heating area [heater wire 14 extends within base seat 12, fig. 3, which is area of heating].
Abe does not explicitly disclose
heating conductor comprising a plurality of strands;
stitches going through said seat cover, said heating mat, and said seat cover upholstery to form seams extending through said heating area, said stitches facilitating said direct contact of said carrier layer of said heating mat with the seat cover.
However, Weiss discloses a heating element [heating element 20, fig. 1]; Weiss teaches among other limitations
[one electrical total bundle 19, formed from individual strands 16, fig. 5].
	Bulgajewski discloses a heating element [heating device 10, fig. 1 and fig. 3]; Bulgajewski teaches among other limitations
	stitches [stitch lines 92, 94, and 96, fig. 3] going through the seat cover [upholstery fabric 22, fig. 1], said heating mat [heating device 10, fig. 1 and fig. 3], and the seat cover upholstery [foam rubber 12, fig. 1; "stitching of the various layers one to another", para. 0036, Detailed Description] to form seams extending through said heating area [stitch lines 92, 94, and 96 form seams, fig. 3; stitch lines 92, 94, and 96 intersect traces 50, and 52, fig. 3], said stiches facilitating said direct contact of said carrier layer of said heating mat with the seat cover [stitch line 92, 94, and 96, fig. 3, are for making heating device 10 with substrate 20 contact upholstery fabric 22, fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater wire, of the vehicle seat heater of Abe, to be a bundle formed from multiple strands, as taught by Weiss, for the purpose of enabling stitching through any area of a sheet heater, because of ordinary skill would be motivated to incorporate multiple strands to preserve electrical continuity in the event stitching pierces an individual strand [Weiss, para. 0061, Description: “If the conductor strand is pierced by a sewing needle, then only individual filaments are damaged without this affecting the overall function or the electrical or mechanical properties of the total bundle of the conductor strand to a noteworthy extent"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the heating mat, seat cover, and seat cover [Bulgajewski, para. 0036, Detailed Description: “It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary ... provide reasonably sized target areas through which stitching can occur with only minimal damage to conductor layer 16 and traces 50, 52 and spurs 70 thereof"]. 

Regarding claim 10, Abe discloses
	a motor vehicle seat [vehicle seat 50, fig. 1] comprising:
	a base body of foam [bulk of central portion 50a and front portion 50b, fig. 1];
	a seat cover [seat cover 52a, seat cover 52b, fig. 2]; and
	a heating device [vehicle seat heater 10, fig. 3, and seat pad 54, fig.2, together] disposed between said base body of foam and said seat cover [vehicle seat heater positioned interior to and contacting seat cover 52a, seat cover 52b, fig. 2],
	said heating device [vehicle seat heater 10, fig. 3, and seat pad 54, fig.2, together] comprising:
	a heating mat having a carrier layer [base seat 12, fig. 3; has two faces; is in sheet form (layer) and contains heater wire 14, fig. 3] which comprises a first surface [vehicle seat heater 10 with base seat 12, shown with face (first) contacting seat cover 52a and seat cover 52b, fig. 2] and a second surface opposite said first surface [vehicle seat heater 10 with base seat 12, shown with face (second) contacting seat pad 54, fig. 2], said second surface carrying a heating conductor for generating heat [heater wire 14 is laid in base seat 12, fig. 3, such that face contacting seat pad 54 contains heater wire 14], and said heating conductor extending over a heating area [heater wire 14 extends within base seat 12, fig. 3, which is area of heating]; and
	a seat cover upholstery comprising a foam layer [seat pad 54, fig. 2; "made from urethane foam", para. 0027, Detailed Description];
	wherein said second surface [vehicle seat heater 10 with base seat 12, shown with face (second) contacting seat pad 54, fig. 2] of said carrier layer [base seat 12, fig. 3] faces said seat cover upholstery [vehicle seat heater 10 with base seat 12, shown with face (second) contacting seat pad 54, fig. 2], and said first surface [vehicle seat heater 10 with base seat 12, shown with face (first) contacting seat cover 52a and seat cover 52b, fig. 2] of said carrier layer [base seat 12, fig. 3] faces said seat cover and is in direct contact with the seat cover [vehicle seat heater 10 with base seat 12, shown with face (first) contacting seat cover 52a and seat cover 52b, fig. 2]; and
wherein said heating mat [base seat 12, fig. 3; contains heater wire 14, fig. 3] is sewn by stitches ["the heater wire 14, which is sewed to the base seat 12 by thread (or stitched into the base seat 12 ...)", para. 0039, Detailed Description] through said heating mat [heater wire 14 extends within base seat 12, fig. 3], and through said heating area [heater wire 14 extends within base seat 12, fig. 3, which is area of heating].
Abe does not explicitly disclose
heating conductor comprising a plurality of strands;

However, Weiss discloses a heating element [heating element 20, fig. 1]; Weiss teaches among other limitations
	heating conductor comprising a plurality of strands [one electrical total bundle 19, formed from individual strands 16, fig. 5].
	Bulgajewski discloses a heating element [heating device 10, fig. 1 and fig. 3]; Bulgajewski teaches among other limitations
	stitches [stitch lines 92, 94, and 96, fig. 3] going through the seat cover [upholstery fabric 22, fig. 1], said heating mat [heating device 10, fig. 1 and fig. 3], and the seat cover upholstery [foam rubber 12, fig. 1; "stitching of the various layers one to another", para. 0036, Detailed Description] to form seams extending through said heating area [stitch lines 92, 94, and 96 form seams, fig. 3; stitch lines 92, 94, and 96 intersect traces 50, and 52, fig. 3] said stiches facilitating said direct contact of said carrier layer of said heating mat with the seat cover [stitch line 92, 94, and 96, fig. 3, are for making heating device 10 with substrate 20 contact upholstery fabric 22, fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater wire, of the vehicle seat of Abe, to be a bundle formed from multiple strands, as taught by Weiss, for the purpose of enabling stitching through any area of a sheet heater, because of ordinary skill would be motivated to incorporate multiple strands to preserve electrical continuity in the event stitching pierces an individual strand [Weiss, para. 0061, Description: “If the conductor strand is pierced by a sewing needle, then only individual filaments are damaged without this affecting the overall function or the electrical or mechanical properties of the total bundle of the conductor strand to a noteworthy extent"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the heating mat, seat cover, and seat cover upholstery, of the vehicle seat of Abe, stitches formed as stitch lines going through a heating device, upholstery fabric, and foam rubber, to make the heating device make contact with the upholstery fabric, as taught by Bulgajewski, for the purpose of holding layers of a seat together, for the advantage of using stitch lines in regions of a seat with heater conductors to produce contact among the layers while minimizing damage to heater conductors [Bulgajewski, para. 0036, Detailed Description: “It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary ... provide reasonably sized target areas through which stitching can occur with only minimal damage to conductor layer 16 and traces 50, 52 and spurs 70 thereof"]. 

Claims 2 – 3, 8 – 9, 11 – 12, and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over ABE ET AL (US 2012/0228903 A1, previously cited), in view of WEISS ET AL (US 2007/0278214 A1, previously cited), and in view of BULGAJEWSKI (US 2004/0238516 A1, newly cited), as applied to claims 1, and 10 above, in view of RIORDAN ET AL (US 3,472,289, previously cited).
Regarding claim 2, Abe, Weiss, and Bulgajewski discloses substantially all the features as set forth above, such as
the heating device, and the heating conductor.
However, Abe does not explicitly disclose
	a stranded conductor comprising at least 300 metal filaments.
	Riordan discloses a heater pad [heater pad 21, fig. 9, with yarn 10, fig. 1]; Riordan teaches among other limitations
	a stranded conductor comprising metal filaments [col. 3, line 34, cited: "conductor 10 is ... formed of extremely fine diameter filaments 11 ... formed of metal; col. 3, line 49, cited: “90 filaments 11 are provided therein”].
	Riordan discloses the claimed invention except for at least 300 metal filaments. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 300 metal filaments in a conductor formed of metal filaments, instead of 90 filaments, to have the filaments produce a durable heating device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater wire, of Abe, to be a conductor made of metal filaments, as taught by Riordan, for the purpose of increasing flexibility of a heating device, for improved durability, because one of ordinary skill would be motivated to use a large number of filaments, for performance in a seat being heated [Riordan, col. 1, line 52, cited: “filaments of fine enough diameter ... to have high flex life, abrasion resistance, and shear strength"].

Regarding claim 3, Abe, Weiss, and Bulgajewski discloses substantially all the features as set forth above, such as
the heating device, and the heating conductor.
	However, Abe does not explicitly disclose
	a stranded conductor comprising at least 500 metal filaments.
	Riordan teaches among other limitations
	a stranded conductor comprising metal filaments [col. 3, line 34, cited: "conductor 10 is ... formed of extremely fine diameter filaments 11 ... formed of metal; col. 3, line 49, cited: “90 filaments 11 are provided therein”].
	Riordan discloses the claimed invention except for at least 500 metal filaments. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 500 metal filaments in a conductor formed of metal filaments, instead of 90 filaments, to have the filaments produce a durable heating device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater wire, of Abe, to be a conductor made of metal filaments, as taught by Riordan, for the purpose of increasing flexibility of a heating device, for improved durability, because one of ordinary skill would be motivated to use a large number of filaments, for performance in a seat being heated [Riordan, col. 1, line 52, cited: “filaments of fine enough diameter ... to have high flex life, abrasion resistance, and shear strength"].

Regarding claim 8, Abe, Weiss, and Bulgajewski discloses substantially all the features as set forth above, such as
the heating device, and the heating conductor.
	However, Abe does not explicitly disclose
	a stranded conductor comprising at least 200 metal filaments.
	Riordan teaches among other limitations
	a stranded conductor comprising metal filaments [col. 3, line 34, cited: "conductor 10 is ... formed of extremely fine diameter filaments 11 ... formed of metal; col. 3, line 49, cited: “90 filaments 11 are provided therein”].
	Riordan discloses the claimed invention except for at least 200 metal filaments. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 200 metal filaments in a conductor formed of metal filaments, instead of 90 filaments, to have the filaments produce a durable heating device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater wire, of Abe, to be a conductor made of metal filaments, as taught by Riordan, for the purpose of increasing flexibility of a heating device, for improved durability, because one of ordinary skill would be motivated to use a large number of filaments, for performance in a [Riordan, col. 1, line 52, cited: “filaments of fine enough diameter ... to have high flex life, abrasion resistance, and shear strength"].

Regarding claim 9, Abe, Weiss, and Bulgajewski discloses substantially all the features as set forth above, such as
the heating device, and the heating conductor.
	However, Abe does not explicitly disclose
a stranded conductor comprising a plurality of metal filaments,
a diameter of from 100 nm to 100 micrometer.
	Riordan teaches among other limitations
	a stranded conductor comprising a plurality of metal filaments [col. 3, line 34, cited: "conductor 10 is ... formed of extremely fine diameter filaments 11 ... formed of metal; col. 3, line 49, cited: “90 filaments 11 are provided therein”],
a diameter [col. 3, line 42, cited: "filaments 11 ... have a diameter of under approximately one mil and ... have a diameter of approximately 12 microns”; compatible with the diameter range of from 100 nm to 100 micrometer, of Tuskes].
	Riordan discloses the claimed invention except for a diameter of from 100 nm to 100 micrometer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a diameter of from 100 nm to 100 micrometer, for metal filaments, to have the filaments produce a durable heating device, since it has been held It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modify the heater wire, of Abe, to be a conductor made of metal filaments, each of a certain diameter, as taught by Riordan, in order to increase flexibility of a heating device, for improved durability. One of ordinary skill would be motivated to use metal filaments, with a specified diameter of each filament, for performance in a seat being heated [Riordan, col. 1, line 52, cited: “filaments of fine enough diameter ... to have high flex life, abrasion resistance, and shear strength"].

Regarding claim 11, Abe, Weiss, and Bulgajewski discloses substantially all the features as set forth above, such as
the motor vehicle seat, the heating device, and the heating conductor.
	However, Abe does not explicitly disclose
	a stranded conductor comprising at least 200 metal filaments.
	Riordan teaches among other limitations
	a stranded conductor comprising metal filaments [col. 3, line 34, cited: "conductor 10 is ... formed of extremely fine diameter filaments 11 ... formed of metal; col. 3, line 49, cited: “90 filaments 11 are provided therein”].
	Riordan discloses the claimed invention except for at least 200 metal filaments. It would have been obvious to one having ordinary skill in the art at the time the invention It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater wire, of Abe, to be a conductor made of metal filaments, as taught by Riordan, for the purpose of increasing flexibility of a heating device, for improved durability, because one of ordinary skill would be motivated to use a large number of filaments, for performance in a seat being heated [Riordan, col. 1, line 52, cited: “filaments of fine enough diameter ... to have high flex life, abrasion resistance, and shear strength"].

Regarding claim 12, Abe, Weiss, and Bulgajewski discloses substantially all the features as set forth above, such as
the motor vehicle seat, the heating device, and the heating conductor.
	However, Abe does not explicitly disclose
a stranded conductor comprising a plurality of metal filaments,
a diameter of from 100 nm to 100 micrometer.
	Riordan teaches among other limitations
	a stranded conductor comprising metal filaments [col. 3, line 34, cited: "conductor 10 is ... formed of extremely fine diameter filaments 11 ... formed of metal; col. 3, line 49, cited: “90 filaments 11 are provided therein”],
[col. 3, line 42, cited: "filaments 11 ... have a diameter of under approximately one mil and ... have a diameter of approximately 12 microns”; compatible with the diameter range of from 100 nm to 100 micrometer, of Tuskes].
	Riordan discloses the claimed invention except for a diameter of from 100 nm to 100 micrometer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a diameter of from 100 nm to 100 micrometer, for metal filaments, to have the filaments produce a durable heating device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modify the heater wire, of Abe, to be a conductor made of metal filaments, each of a certain diameter, as taught by Riordan, in order to increase flexibility of a heating device, for improved durability. One of ordinary skill would be motivated to use metal filaments, with a specified diameter of each filament, for performance in a seat being heated [Riordan, col. 1, line 52, cited: “filaments of fine enough diameter ... to have high flex life, abrasion resistance, and shear strength"].

Regarding claim 14, Abe, Weiss, and Bulgajewski discloses substantially all the features as set forth above, such as
the heating device, and the heating conductor.
	However, Abe does not explicitly disclose
	a stranded conductor comprising at least 100 metal filaments.
Riordan teaches among other limitations
	a stranded conductor comprising metal filaments [col. 3, line 34, cited: "conductor 10 is ... formed of extremely fine diameter filaments 11 ... formed of metal; col. 3, line 49, cited: “90 filaments 11 are provided therein”].
	Riordan discloses the claimed invention except for at least 100 metal filaments. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 100 metal filaments in a conductor formed of metal filaments, instead of 90 filaments, to have the filaments produce a durable heating device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater wire, of Abe, to be a conductor made of metal filaments, as taught by Riordan, for the purpose of increasing flexibility of a heating device, for improved durability, because one of ordinary skill would be motivated to use a large number of filaments, for performance in a seat being heated [Riordan, col. 1, line 52, cited: “filaments of fine enough diameter ... to have high flex life, abrasion resistance, and shear strength"].

Regarding claim 15, Abe, Weiss, and Bulgajewski discloses substantially all the features as set forth above, such as
the motor vehicle seat, the heating device, and the heating conductor.
	However, Abe does not explicitly disclose

	Riordan teaches among other limitations
	a stranded conductor comprising metal filaments [col. 3, line 34, cited: "conductor 10 is ... formed of extremely fine diameter filaments 11 ... formed of metal; col. 3, line 49, cited: “90 filaments 11 are provided therein”].
	Riordan discloses the claimed invention except for at least 100 metal filaments. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 100 metal filaments in a conductor formed of metal filaments, instead of 90 filaments, to have the filaments produce a durable heating device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater wire, of Abe, to be a conductor made of metal filaments, as taught by Riordan, for the purpose of increasing flexibility of a heating device, for improved durability, because one of ordinary skill would be motivated to use a large number of filaments, for performance in a seat being heated [Riordan, col. 1, line 52, cited: “filaments of fine enough diameter ... to have high flex life, abrasion resistance, and shear strength"].

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over ABE ET AL (US 2012/0228903 A1, previously cited), in view of WEISS ET AL (US 2007/0278214 A1, previously cited), and in view of BULGAJEWSKI (US 2004/0238516 A1, newly cited), as applied to claims 1 – 3, 8 – 12, and 14 – 15 above, in view of KUHN (US 4,044,221, previously cited).
Regarding claim 4, Abe, Weiss, and Bulgajewski discloses substantially all the features as set forth above, such as
the heating device, and the carrier layer of the heating mat.
	However, Abe does not explicitly disclose
	consists of felt, fleece, woven material, or cut foam.
Kuhn discloses a flexible electrical heating element [fig. 1]; Kuhn teaches among other limitations
carrier layer of the heating mat [carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1] consists of felt, fleece, woven material, or cut foam [carrier support 2; col. 2, line 21, Detailed Description: "carrier support 2 in the form of a thin heat proof woven web"].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base sheet, of Abe, to be a woven web, as taught by Kuhn, in order to allow the passage of air, yet be durable, for user comfort. One of ordinary skill would be motivated to incorporate a woven web, for air passage for air communication between a heating element and a user [Kuhn, col. 1, line 67, Detailed Description, cited: “perforations in the plastic foam web cause a further increase of the flexibility and, in conjunction with the air-permeability of the support or carrier, they ensure the breathing ability of the heating element"].

Regarding claim 5, Abe, Weiss, and Bulgajewski discloses substantially all the features as set forth above, such as
the heating device, and the carrier layer of the heating mat.
	However, Abe does not explicitly disclose
arranged to be air permeable.
Kuhn teaches among other limitations
carrier layer of the heating mat [carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1] is arranged to be air permeable [col. 2, line 21, Detailed Description, cited: “carrier support 2 in the form of a thin heat proof woven web" (perforated, because woven); col. 2, line 28, Detailed Description, cited: "woven fabric webs 5 and 6 ... being air-permeable" (perforated, because woven); col. 2, line 46, Detailed Description, cited: “plastic foam web 7 ... provided with a dense pattern of perforations 10 permitting air exchange between the seat cushion core 1 and the surrounding air through the air-permeable woven fabric members 2, 5, and 6"].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base sheet, of Abe, to allow air exchange, as taught by Kuhn, for user comfort. One of ordinary skill would be motivated to allow for air passage, for air communication between a heating element and a user [Kuhn, col. 1, line 67, Detailed Description: “perforations in the plastic foam web cause a further increase of the flexibility and, in conjunction with the air-permeability of the support or carrier, they ensure the breathing ability of the heating element"].

Regarding claim 6, Abe, Weiss, Bulgajewski, and Kuhn discloses substantially all the features as set forth above, such as
the heating device, and the carrier layer of the heating mat.
	However, Abe does not explicitly disclose
formed of reticulated foam or is provided with perforations in order to ensure air permeability.
Kuhn teaches among other limitations
	carrier layer of the heating mat [carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1] is formed of reticulated foam or is provided with perforations in order to ensure air permeability [col. 2, line 21, Detailed Description, cited: “carrier support 2 in the form of a thin heat proof woven web" (perforated, because woven); col. 2, line 28, Detailed Description, cited: "woven fabric webs 5 and 6 ... being air-permeable" (perforated, because woven); col. 2, line 46, Detailed description, cited: "plastic foam web 7 ... provided with a dense pattern of perforations 10 permitting air exchange between the seat cushion core 1 and the surrounding air through the air-permeable woven fabric members 2, 5, and 6"].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base sheet, of Abe, to have perforations to be air-permeable, as taught by Kuhn, for user comfort. One of ordinary skill would be motivated to allow for air passage, for air communication between a heating element and a user [Kuhn, col. 1, line 67, Detailed Description: “perforations in the plastic foam web cause a further increase of the flexibility and, in conjunction with the air-permeability of the support or carrier, they ensure the breathing ability of the heating element"].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ABE ET AL (US 2012/0228903 A1, previously cited), in view of WEISS ET AL (US 2007/0278214 A1, previously cited), and in view of BULGAJEWSKI (US 2004/0238516 A1, newly cited), as applied to claims 1 – 6, 8 – 12, and 14 – 15 above, in view of RITTER (US 2010/0206863 A1, previously cited).
Regarding claim 13, Abe, Weiss, and Bulgajewski discloses substantially all the features as set forth above, such as
the motor vehicle seat, the seat cover, the heating device, the heating conductor, and stitches.
	However, Abe does not explicitly disclose
a plurality of parallel first seams and, at an angle with respect to the first seams, a second plurality of parallel seams which together form a diamond pattern.
	Ritter discloses an electrically conductive web material [sheetlike carrier 1, electrically conductive coating 2, fig. 1]; Ritter teaches among other limitations
a plurality of parallel first seams [stitches 5, fig. 1; parallel segments shown] and, at an angle with respect to the first seams, a second plurality of parallel seams [stitches 5, fig. 1; other parallel segments shown, inbetween first parallel segments] which together form a diamond pattern ["diamond stitch", para. 0073, Detailed description].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the vehicle seat heater, seat pad, and seat cover, of Abe, stitches in a diamond pattern, as taught by Ritter, for the purpose of securing the layers of structures securely together, because one of ordinary skill would be motivated to utilize stitch geometry known in the art as producing secure, reliable attachment [Ritter, para. 0073, Detailed Description: “The stitches are preferably such stitches as lead to the electrode becoming pressed against the electrically conductive coating. Suitable are stitches embodied as blind stitch, cross stitch, zigzag stitch, diamond stitch or the like. It is also conceivable to have combinations of two or more stitches, which can be embodied in the same stitch or with different stitches"].

Response to Amendment
The Claims, filed on 01/06/2021, is acknowledged.

A.	With respect to the rejection of claims 1, and 10 under 35 USC 112(b), for the limitations "if said stiches directly strike at least one strand of said heating conductor heating performance of said heating mat is not affected” rendering the claims indefinite, the Applicant amended claims 1, and 10, filed on 01/06/2021, which overcomes the rejection under 35 USC 112(b), because the limitations are deleted from the claims.

Response to Argument
The Remarks/Arguments, filed on 01/06/2021, are acknowledged.

With respect to the rejection of claims 1, and 10 under 35 USC 103 of Abe, Bengtsson, and Weiss, The Applicant argues, filed on 01/06/2021, page 8 line 3 and thereafter: ”Applicant respectfully submits that Bengtsson teaches away from “wherein said heating mat is adapted to be sewable to produce stitches going through the seat cover, said heating mat, and the seat cover upholstery to form seams extending through said heating area.” (emphasis added). As the Examiner is aware, where cited art teaches away from a claimed feature, the cited art is not available for the purposes of an obviousness rejection. In the instant case, Bengtsson not only fails to teach or suggest stitches going through the seat cover, heating mat, and seat cover upholstery to form seams extending through the heating area. but further teaches away from the use thereof. There is an important distinction in the claimed invention between (1) a heating mat, and (2) a heating area. The heating mat has heating conductors, which comprise a plurality of strands, that extend over the heating area. In other words, the heating area is a specific area of the mat that has the heating conductors. With this important distinction in mind, the claimed invention further requires that the heating mat is sewable to produce stitches going through the heating mat and form seams extending through the heating area. Stitches / seams going through the heating area of a mat is taught away by the prior art. Specifically, Examiner contends the first seams of Bengtsson are the same as the seams of claim 1. However, the Abstract of Bengtsson specifically states “[fjirst seams are sewn through cover portions, heating element and padding, such that they do not cross the heating portions or communication portions in the heating element (emphasis added).” The “heating portions” in Bengtsson is equivalent to the claimed heating area. The fact that the first seams are specifically placed such that they do Not extend through the heating area of the heating mat / element is further discussed throughout Bengtsson including at least Column 5, lines 6-10. Therefore, Bengtsson explicitly teaches away from stiches sewn through the heating area as required in independent claims 1 and 10. Because Bengtsson teaches away from this feature, one of ordinary skill in the art would not modify Abe to incorporate the seams of Bengtsson in an effort to arrive at the claimed invention. Accordingly, Applicant respectfully submits that the rejection is improper and respectfully requests that the rejection be withdrawn.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1, and 10 under 35 USC 103 of Abe, Bengtsson, and Weiss have been fully considered and are persuasive. The rejection of claims 1, and 10 under 35 USC 103 of Abe, Bengtsson, and Weiss has been withdrawn. However, upon further consideration, a new rejection of claims 1 and 10 is made, in view of the newly deleted limitations, and in view of Applicant’s arguments. The newly deleted limitations necessitated further consideration/search, and the addition of the newly cited Bulgajewski reference. The Applicant's arguments are not persuasive when previously cited Abe, and Weiss, and newly cited Bulgajewski are considered, because it is respectfully argued that Abe, Weiss, and Bulgajewski disclose/suggest all the limitations in claims 1, and 10, in a new rejection under 35 USC 103, see analysis above.
In response to Applicant’s arguments that Bengtsson does not teach/suggest stitches going through a heating mat, and teaches away from stitches going through a heating mat, it is respectfully argued that Bulgajewski teaches/suggests stitches going through a heating mat, see above: [Bulgajewski, stitches [stitch lines 92, 94, and 96, fig. 3] going through the seat cover [upholstery fabric 22, fig. 1], said heating mat [heating device 10, fig. 1 and fig. 3], and the seat cover upholstery [foam rubber 12, fig. 1; "stitching of the various layers one to another", para. 0036, Detailed Description] to form seams extending through [stitch lines 92, 94, and 96 form seams, fig. 3; stitch lines 92, 94, and 96 intersect traces 50, and 52, fig. 3].

B.	With respect to the rejection of claims 2 – 3, 8 – 9, 11 – 12, 14 – 15, 4 – 6, and 13 under 35 USC 103 of Abe, Bengtsson, Weiss, and respective further prior references Riordan, Kuhn, and Ritter, The Applicant argues, filed on 01/06/2021, page 9 line 16 and thereafter: ”For at least the reasons given above, Applicant submits that the rejections of claims 2-6, 8, 9, and 11-15 should also be withdrawn based at least on their dependency from independent claims 1 or 10 as none of Riordan, Kuhn, or Ritter, taken singly or in any combination cure the deficiencies as described above with respect to independent claims 1 and 10. More specifically, none of Riordan Kuhn, or Ritter teach, disclose, or render obvious at least the feature of “wherein said heating mat is adapted to be sewable to produce stitches going through the seat cover, said heating mat, and the seat cover upholstery to form seams extending through said heating area,” as recited in independent claims 1 and 10. As such, the rejection to dependent claims 2-6, 8, 9, and 11-15 should also be withdrawn.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 2 – 3, 8 – 9, 11 – 12, 14 – 15, 4 – 6, and 13 under 35 USC 103 of Abe, Bengtsson, Weiss, and respective further prior references have been fully considered and are persuasive. The rejection of claims 2 – 3, 8 – 9, 11 – 12, 14 – 15, 4 – 6, and 13 under 35 USC 103 of Abe, Bengtsson, Weiss, and respective further prior references has been withdrawn. However, upon further consideration, a new rejection of claims 1 and 10 is made, in view of the newly deleted limitations, and in view of Applicant’s arguments. The newly deleted limitations necessitated further consideration/search, and the addition of the newly cited Bulgajewski reference. The Applicant's arguments are not persuasive when previously cited Abe, and Weiss, and newly cited Bulgajewski are considered, because it is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LORENZEN ET AL (US 2006/0175049 A1) discloses a heating element that is overstitched through by a stitching seam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 08:30 - 17:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/MASAHIKO MURANAMI/
Examiner, Art Unit 3742
05/04/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761